Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In reference to Claim 1, line 6:
--first and section sections--
Is changed to
--first and second sections--

The application has been amended as follows: 
In reference to Claim 15, line 5:
--first and section sections--
Is changed to
--first and second sections--


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the currently claimed invention is Wingate et al. (US 10,842,712).
Wingate teaches a medicine organizer bag (generally indicated as 100) having a briefcase (100 itself is a briefcase) which contains one or more medicine holders and the assortment of medicines disposed therein (medicine holder/bottles 314, having medicine, col. 3, ll. 40-41); the briefcase formed of first and second section (first section 230, second section 210) defining an interior volume (interior volume formed within 230); the interior volume of the briefcase closed by a zippered securement (zipper securement 102, Figure 3) along the perimeter of the first and second sections; 
a first interior wall (interior wall of 230, shown in Figure 2) disposed within the first section (see Figure 2), and a second interior wall (interior wall, planar portion shown within 210, Figure 2) disposed within the second section, each of which contain the one or more medicine holders (314 and generally 332); 
the plurality of medicine holders each including an identifier corresponding to a specific medicine (identifiers/label 316 and writings on pill dispenser 332), and Wingate teaches in another embodiment that a processing unit 820 capable of communicating with external devices; 
except the briefcase closed with a flap; a third interior wall adjacent to the first interior wall within the flap; and a removable interior detachable travel component adapted to be removably secured within the briefcase, the interior detachable travel component having first and second medicine walls, each containing the one or more medicine holders and an on-demand, self- directing complete care system used in conjunction with a computer application, consisting of a diverse assortment of OTC medicines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735